DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 – 9, 11, 15, 18 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bidkar (U.S. PG Pub # 20180372229).

Regarding claim 1, Bidkar discloses an assembly (fig 1) for rotational equipment (intended use limitation, seal assembly for turbo-machinery, abstract), comprising: a plurality of seal shoes arranged about a centerline in an annular array (116 around a centerline, fig 1 same as fig 3), the plurality of seal shoes comprising a first seal shoe (118, fig 3) configured with an aperture that extends radially through the first seal shoe (138 radially through 118); a seal base circumscribing the annular array of seal shoes (112 around 118, fig 1); and a plurality of spring elements comprising a first spring element (136 as seen in examiner annotated fig 4 below); the first spring element including a first mount (as seen in examiner annotated fig 4 below), a second mount (as seen in examiner annotated fig 4 below) and a spring beam (as seen in examiner annotated fig 4 below), the first mount connected to the first seal shoe (as seen in examiner annotated fig 4 below), the second mount connected to the seal base (as seen in examiner annotated fig 4 below), and the spring beam extending laterally between and connected to the first mount and the second mount (as seen in examiner annotated fig 4 below).

    PNG
    media_image1.png
    526
    771
    media_image1.png
    Greyscale



    PNG
    media_image2.png
    574
    777
    media_image2.png
    Greyscale

Regarding claim 2, Bidkar discloses the assembly, wherein the aperture extends axially within the first seal shoe (138 extends axially in 118, fig 3).

Regarding claim 3, Bidkar discloses the assembly, wherein the aperture extends axially into the first seal shoe (138 crossover hole axially through 118).

Regarding claim 4, Bidkar discloses the assembly, wherein the aperture extends laterally within the first seal shoe (138 extends laterally in 118).

Regarding claim 5, Bidkar discloses the assembly, wherein the aperture extends laterally into the first seal shoe (138 laterally into 118).

Regarding claim 6, Bidkar discloses the assembly, wherein the aperture is located laterally between the first mount and the second mount (113 laterally between first and second mounts).

Regarding claim 7, Bidkar discloses the assembly, wherein the first mount is located laterally between the second mount and the aperture (first mount laterally between the second mount and the aperture 138).

Regarding claim 8, Bidkar discloses the assembly, wherein the aperture is configured with an elongated cross- sectional geometry (138 is elongated).

Regarding claim 9, Bidkar discloses the assembly, wherein the aperture is configured with a circumferentially symmetric cross-sectional geometry (138 is symmetric).

Regarding claim 11, Bidkar discloses the assembly, wherein the first seal shoe is further configured with a second aperture that extends radially through the first seal shoe (as seen in examiner annotated fig 3 below).


Regarding claim 15, Bidkar discloses the assembly, wherein the first seal shoe extends laterally between a first end of the first seal shoe and a second end of the first seal shoe for a seal shoe length (as seen in examiner annotated fig 3 below); and the aperture extends laterally for an aperture length which is between fifty percent and eighty percent of the seal shoe length (aperture extends more than half of the length of the seal shoe length as seen in examiner annotated fig 3 below).


Regarding claim 18, Bidkar discloses the assembly, wherein the first spring element further includes a second spring beam that extends laterally between and is connected to the first mount and the second mount (as seen in examiner annotated fig 4 below).

Regarding claim 19, Bidkar discloses the assembly, further comprising: a stationary structure (110, fig 1); a rotating structure configured to rotate about the centerline (rotor, Para 0025); and a seal assembly including the plurality of seal shoes (plurality of 118), the seal base (as seen in examiner annotated fig 3 below) and the plurality of spring elements (plurality of 136), the seal assembly configured to seal a gap between the stationary structure and the rotating structure (fig 1); wherein the plurality of seal shoes are arranged circumferentially about and sealingly engage the rotating structure (fig 1); and wherein the seal base is mounted to the stationary structure (fig 1).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Bidkar alone.

Regarding claim 16, Bidkar discloses the assembly, wherein the first seal shoe extends laterally between a first end of the first seal shoe and a second end of the first seal shoe for a seal shoe length (as seen in examiner annotated fig 3 below); and the aperture extends laterally for an aperture length (as seen in examiner annotated fig 3 below).
Bidkar does not disclose the aperture length which is between ten percent and fifty percent of the seal shoe length.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the aperture length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a required amount of fluid movement through the seal shoe.  In re Aller, 105 USPQ 233.  

Regarding claim 17, Bidkar discloses the assembly, wherein the first seal shoe extends laterally between a first end of the first seal shoe and a second end of the first seal shoe for a seal shoe length (as seen in examiner annotated fig 3 below); and the aperture extends laterally for an aperture length (as seen in examiner annotated fig 3 below).
Bidkar does not disclose the aperture length which is between one percent and ten percent of the seal shoe length.
It would have been obvious to one having ordinary skill in the art at the time the invention was filed, to contrive any number of desirable ranges for the aperture length limitation disclosed by Applicant, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art, to provide a required amount of fluid movement through the seal shoe.  In re Aller, 105 USPQ 233.  


Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Bidkar in view of Justak (U.S. Patent # 8172232).

Regarding claim 10, Bidkar discloses the assembly.
Bidkar does not disclose wherein the aperture is configured with a circular cross- sectional geometry.
However, Justak teaches wherein the aperture is configured with a circular cross- sectional geometry (126 with circular cross-section, fig 11).
It would have been obvious to one of ordinary skilled in the art to modify the aperture of Bidkar to that of Justak to prevent sudden drop in pressure within the cavities thus assisting in avoiding contact between the shoe and the rotor (Justak Col 9, Lines 17 – 20).


Claims 12, 13, 14, 20 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Bidkar in view of Peters (U.S.PG Pub # 20170211406) .

Regarding claim 12, Bidkar discloses the assembly, wherein the first seal shoe includes a base (as seen in examiner annotated fig 3 below); the base extends axially along the centerline between a first side of the first seal shoe and a second side of the first seal shoe (136 axially between its two ends as seen in examiner annotated fig 4 below).
Bidkar does not disclose the first seal shoe includes a plurality of projections, each of the plurality of projections extends radially inward from the base.
However, Peters teaches a plurality of projections (78, 80, fig 1), each of the plurality of projections extends radially inward from the base (78, 80 radially inward).
It would have been obvious to one of ordinary skilled in the art to replace the projection of Bidkar with a plurality of projections of Peters to act as non-contact knife edge seal elements and provide a labyrinth effect (Peters Para 0050).
The combination of Bidkar and Peters discloses and the aperture extends radially through the base (Bidkar aperture) and is located axially between the second side of the first seal shoe and the plurality of projections (Bidkar aperture axially between the plurality of projections of Peters and the second side of the first seal shoe of Bidkar). 

Regarding claim 13, Bidkar discloses the assembly.
Bidkar does not disclose wherein the plurality of projections comprises a first projection and a second projection.
However, Peters teaches wherein the plurality of projections comprises a first projection and a second projection (78, 80, fig 1).
It would have been obvious to one of ordinary skilled in the art to replace the projection of Bidkar with a plurality of projections of Peters to act as non-contact knife edge seal elements and provide a labyrinth effect (Peters Para 0050).
The combination of Bidkar and Peters discloses the first projection and the second projection are located axially between the first side of the first seal shoe and an axial center of the first seal shoe (Peters projections between left end of seal shoe and axial center of seal shoe as seen in examiner annotated fig 3 below of Bidkar).

Regarding claim 14, Bidkar discloses the assembly.
Bidkar does not disclose wherein the plurality of projections further comprises a third projection.
However, Peters teaches wherein the plurality of projections further comprises a third projection (third projection next to 78, 80, fig 1).
It would have been obvious to one of ordinary skilled in the art to replace the projection of Bidkar with a plurality of projections of Peters to act as non-contact knife edge seal elements and provide a labyrinth effect (Peters Para 0050).
The combination of Bidkar and Peters discloses the third projection is further located axially between the first side of the first seal shoe and the axial center of the first seal shoe (third projection of Justak between the first side of the first seal shoe and the axial center of the first seal shoe of Bidkar).

Regarding claim 20, Bidkar discloses an assembly for rotational equipment, comprising: a plurality of seal shoes arranged around a centerline (118 around rotor, fig 1) and comprising a first seal shoe (as seen in examiner annotated fig 3 below); the first seal shoe extending axially along the centerline between a seal shoe first side and a seal shoe second side (as seen in examiner annotated fig 3 below), a seal base circumscribing the plurality of seal shoes (as seen in examiner annotated fig 3 below); and a plurality of spring elements comprising a first spring element which is connected to and extends between the first seal shoe and the seal base (as seen in examiner annotated fig 3 below).
Bidkar does not disclose a plurality of projections.
However, Peters teaches a plurality of projections (78, 80, fig 1).
It would have been obvious to one of ordinary skilled in the art to replace the projection of Bidkar with a plurality of projections of Peters to act as non-contact knife edge seal elements and provide a labyrinth effect (Peters Para 0050).
The combination of Bidkar and Peters discloses and the first seal shoe including a plurality of projections and an aperture (as seen in examiner annotated fig 3 below); the plurality of projections arranged into a grouping which is asymmetrically arranged axially along the centerline between the seal shoe first side and the seal shoe second side (as seen in examiner annotated fig 3 below); the aperture extending radially through the first seal shoe and located axially between the grouping and the seal shoe second side (as seen in examiner annotated fig 3 below).

Regarding claim 21, Bidkar discloses an assembly for rotational equipment (fig 1), comprising: a plurality of seal shoes arranged about a centerline (118 around rotor) and comprising a first seal shoe (as seen in examiner annotated fig 3 below); the first seal shoe including a base (as seen in examiner annotated fig 3 below), a plurality of projections and an aperture (as seen in examiner annotated fig 3 below); the base extending axially along the centerline between a first side of the first seal shoe and a second side of the first seal shoe (as seen in examiner annotated fig 3 below); each of the plurality of projections extending radially inward from the base (as seen in examiner annotated fig 3 below), a seal base circumscribing the plurality of seal shoes; and a plurality of spring elements comprising a first spring element that is connected to and extends between the first seal shoe and the seal base.
Bidkar does not disclose the plurality of projections comprising a first projection and a second projection.
However, Peters teaches wherein the plurality of projections comprises a first projection and a second projection (78, 80, fig 1).
It would have been obvious to one of ordinary skilled in the art to replace the projection of Bidkar with a plurality of projections of Peters to act as non-contact knife edge seal elements and provide a labyrinth effect (Peters Para 0050).
 The combination of Bidkar and Peters discloses the first projection and the second projection located axially between the first side of the first seal shoe and an axial midpoint of the first seal shoe (Peters first projection and the second projection located axially between the first side of the first seal shoe and an axial midpoint of the first seal shoe of Bidkar); the aperture extending radially through the base (Bidkar aperture) and located axially between the plurality of projections and the second side of the first seal shoe (Bidkar aperture axially between the plurality of projections of Peters and the second side of the first seal shoe of Bidkar).

    PNG
    media_image1.png
    526
    771
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    574
    777
    media_image2.png
    Greyscale

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. Susmitha Koneru whose telephone number is 571.270.5333.  The examiner can normally be reached from Monday-Friday, 9:00 AM-4:00 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Christine Mills can be reached on 571.272.8322. The fax phone number for the organization where this application or proceeding is assigned is 571.273.8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/L. K./
Examiner, Art Unit 3675

/CHRISTINE M MILLS/Supervisory Patent Examiner, Art Unit 3675